Order filed April 9, 2013.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00799-CR
                                  ____________

                    JAIME HERNANDEZ VIDAL, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1160815


                                      ORDER
      Appellant filed a notice of appeal on August 31, 2012. In this appeal,
appellant is represented by retained counsel, George O. Jacobs. The clerk’s record
was filed December 27, 2012, and it contains the trial court’s order finding that
appellant is not indigent and is required to pay the costs of his appeal. No
reporter’s record has been filed. Jennifer Slessinger, the court reporter for this case,
informed this court that appellant had not made payment arrangements for
preparation of the reporter’s record. The clerk of this court notified appellant that
we would consider and decide those issues that do not require a reporter’s record
unless appellant provided this court with proof of payment for the record. See Tex.
R. App. P. 37.3(c). Appellant filed no response. Accordingly, on January 17, 2013,
we ordered counsel to file a brief without the benefit of the reporter’s record on or
before February 19, 2013.
      On February 28, 2013, appellant filed a motion requesting an extension of
time to file the reporter’s record and appellant’s brief. In the motion, appellant’s
counsel stated that a deposit had been paid for preparation of the record. We
granted the extension of time until April 1, 2013. The reporter’s record has not
been filed, and appellant has not filed a brief.
       On April 3, 2013, the court reporter, Jennifer Slessinger, advised this court
that final payment has not been made for preparation of the record. She included a
copy of her request for payment of the balance for the record stating that she would
require an additional two weeks after final payment is made to complete and file
the record.

      Accordingly, we issue the following order:
      We ORDER appellant to make final payment for preparation of the
reporter’s record by April 26, 2013, and to provide this court with proof of
payment by that date. The reporter’s record shall then be due on or before May 13,
2013, and appellant’s brief shall be due thirty days after the reporter’s record has
been filed. If appellant fails to pay for preparation of the record and provide proof
thereof as ordered herein, the court will again order appellant to file a brief in the
appeal without the benefit of the reporter’s record. See Tex. R. App. P. 37.3(c).



                                   PER CURIAM




                                          2